DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1,14,19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1,31,35,36 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub 2014/0152623 A1) in view of Hicks et al. (US Pub 2014/0218343 A1).
Regarding claim 1; Lee teaches a device (an electronic device 100, Fig.1), comprising:

    PNG
    media_image1.png
    2145
    1536
    media_image1.png
    Greyscale

(Figs. 8A and 8B of Lee reproduced)
	at least one processor (Central Processing Unit (CPU) 111 included in a controller 110),
	a display (a display 190) accessible to the at least one processor (Fig.1); and
	storage (ROM 112) accessible to the at least one processor and comprising instructions executable by the at least one processor (para. [0066]) to:
identify a respective height (a first height h1 of input means 810, Fig.8A) of a respective hover of an object over the display (para. [0017,0088,0131], the input mean includes a user’s finger or a pen 200 hovering over the display 190);
	correlate the respective height to a particular user input parameter (para. [0132], a stroke thickness is associated with a height of the input means. In particular, a brush writing effect of increasing a stroke thickness with a lower height of input means); and
	execute at least one operation at the device in conformance with the particular user input parameter (para. [0131], the controller 110 senses a hovering position 822 of the touch pen 200 and a height h2 of input means 820 above the electronic device 100. The height h2 in FIG. 8B is lower than the height h1 in FIG. 8A. The controller 110 displays a brush writing effect 802 in the input area 800 by increasing the stroke thickness).
	Lee does not teach presenting a settings graphic user interface (GUI) on the display, the settings GUI comprising an option that is selectable to enable the device, for multiple future instances.

    PNG
    media_image2.png
    891
    1433
    media_image2.png
    Greyscale

(Fig.1e of Hicks reproduced)
presenting a settings graphic user interface (GUI) on the display, the settings GUI comprising an option that is selectable to enable the device, for multiple future instances (Figs.1e, 3a, 3b, and 6, para. [0033,0034], Hicks discloses a graphic user interface (GUI) including options that are selectable to configure a gesture. For example, a user may select a function (e.g., increasing volume) from a drop down menu to be associated with a Clockwise Circle gesture. In particular, an amount of a movement of the Clockwise Circle gesture is corresponding to an amount of increasing of volume. In other words, a user may select an option in the GUI to identify a clockwise circular motion of a hover of a stylus, correlate the clockwise circular motion of the hover to an increased volume level, and adjust the volume based on the clockwise circular motion of the hover).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Lee to include the method of Hicks of presenting a GUI including a plurality of options which are selectable by a user to correlate a particular function to a gesture. More specifically, Lee as modified by Hicks would render a method of displaying a GUI including a plurality of options for selecting a particular function (e.g., increasing stroke thickness) to be associated with a corresponding gesture (e.g., increasing a height of the touch pen). The motivation would have been in order to increase the user experience. 
Regarding claim 31; Lee and Hicks teach the device of claim 1 as discussed above. Lee does not teach that the settings GUI comprises one or more settings that are different from the option, the one or more settings being selectable to select different respective particular operations that are executable at the device based on hover height.
	Hicks teaches the settings GUI comprises one or more settings that are different from the option, the one or more settings being selectable to select different respective particular operations that are executable at the device based on hover movement (Fig.1e, para. [0018], a user may select a desired operation from a drop down list in the Function column to be associated with a corresponding 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Lee to include the method of Hicks of providing a graphical user interface to associate different functions to different gesture. More specifically, Lee as modified by Hicks would render a method of presenting a GUI for a user to select different functions (e.g., increasing the brightness) to be associated with a hover gesture (e.g., increasing the hover height). The motivation would have been in order to improve the user experience.
Regarding claim 35; Lee and Hicks teach the device of claim 1 as discussed above. Lee and Hick further teaches that the instructions are executable to: present a first GUI on the display, the first GUI being different from the settings GUI, the first GUI comprising an indication (a brush writing effect 902 or 904, Figs.9A,9B of Lee whereas the first GUI of Lee is different from the setting of GUI of Hick) of a current, real-time hover height of the object as identified by the device in a given instance (para. [0131] of Lee, the thickness of the stroke is an indicative of a current and real-time hover height of the stylus).  At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Lee to include the method of Hicks of providing a graphical user interface to associate different functions to different gesture.  The motivation would have been in order to improve the user experience.
Regarding claim 36; Lee and Hicks teach the device of claim 1 as discussed above. Lee further teaches that the first GUI comprises an indication (the brush writing effect 902 and 904) of a corresponding user input parameter determined by the device based on the current, real-time hover height.
Claims 7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub 2014/0152623 A1) in view of in view of Hicks et al. (US Pub 2014/0218343 A1) as applied to claim 1 above; further in view of Shim et al. (US Pub 2015/0042580 A1).
Regarding claim 7; Lee and Hicks teach the device of claim 1 as described above. Lee further teaches that the display is a capacitive touch-enabled display ([0019]). Lee does not explicitly teach that input from the capacitive touch-enabled display is used to identify the respective height.
	Shim teaches that input from the capacitive touch-enabled display is used to identify the respective height ([0087], when the touch screen is implemented as a capacitance type, proximity of a finger to the touch screen is sensed by changes of an electromagnetic field. The touch screen can be categorized into a proximity touch sensor configured to detect a proximity touch (non-contact touch) which may be 1-2cm).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Lee and Hicks to include the method of Shim of using a capacitive touch screen to detect a height of finger over the touch screen. The motivation would have been in order to facilitate the proximity touch detection.
Regarding claim 8; Lee and Hicks teach the device of claim 1 as described above. Lee further teaches that at least one proximity sensor (Fig.1, [0084], a proximity sensor 170b is included in a sensor module 170) accessible to the at least one processor (Fig.1, the CPU 111 is accessible to the sensor module 170). 
Lee does not explicitly teach that the first height is identified based on input from the at least one proximity sensor.
Shim teaches that the first height is identified based on input from the at least one proximity sensor (Fig.6, [0153], a proximity sensor 141 is configured to detect an object with distance between 4-5 cm).
.
Claims 28,29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub 2014/0152623 A1) in view of in view of Hicks et al. (US Pub 2014/0218343 A1) as applied to claim 1 above; further in view of Kelso et al. (US Pub 2015/0346946 A1).
Regarding claim 28; Lee and Hicks teach the device of claim 1 as discussed above. Lee and Hicks do not teach the settings GUI comprises an input element different from the option, the input element being controllable to establish a maximum hover height that is to be used for controlling operations of the device.
	Kelso teaches the settings GUI comprises an input element being controllable to establish a maximum hover height that is to be used for controlling operations of the device (Fig.7, para. [0051], a settings UI includes an option for a user to set a threshold distance for hovers which invokes an input UI and/or application).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Lee to include the method of Kelso of presenting a settings UI for establishing a threshold distance for hovers. Accordingly, Lee as modified by Kelso further teaches that the settings GUI comprises an input element different from the option (i.e., the option for selecting a function of adjusting volume in response to a clockwise circular gesture). The motivation would have been in order to improve the detection accuracy.
Regarding claim 29; Lee, Hicks, and Kelso teach the device of claim 28 as discussed above. Lee does not teach the input element comprises an input box at which input is receivable to establish the maximum hover height.
the input element comprises an input box (a text entry box 704, Fig.7) at which input is receivable to establish the maximum hover height (para. [0051], the text entry box 704 is selectable to enter, add, and/or delete a number for the distance). The motivation is the same as claim 28.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub 2014/0152623 A1) in view of in view of Hicks et al. (US Pub 2014/0218343 A1) and Kelso et al. (US Pub 2015/0346946 A1) as applied to claim 28 above; further in view of Polishchuk (US Pub 2017/0177109 A1).
Regarding claim 30; Lee, Hicks, and Kelso teach the device of claim 28 as discussed above. Lee, Hicks, and Kelso do not explicitly teach that based on establishment of the maximum hover height the device ignores hovers more than the maximum hover height for controlling operations of the device.
	Polishchuk teaches based on establishment of the maximum hover height the device ignores hovers more than the maximum hover height for controlling operations of the device (para. [0098], a processing system 110 does not report or calculate position of an input object 140 when a hover height is above a certain threshold. For example, the processing system 110 may disable detection and/or reporting of the input object that is hovering above a particular threshold height).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Lee to include the method of Polishchuk of disabling detection and/or reporting an input object that is hovering above a particular threshold height. The motivation would have been in order to prevent a false detection, for example, reporting of a portion of a hand (Polishchuk, para. [0098]).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub 2014/0152623 A1) in view of in view of Hicks et al. (US Pub 2014/0218343 A1) as applied to claim 1 above; further in view of Paniaras (US Pub 2015/0332107 A1) and Zhu et al. (US Pub 2015/0052431 A1).
Regarding claim 32; Lee and Hicks teach the device of claim 1 as discussed above. Lee and Hicks do not teach that the particular user input parameter relates to a size of a display area for selection, and wherein the at least one operation comprises extracting the display area and creating a separate image showing the display area but not other portions of one or more images surrounding the display area as presented on the display while the respective height of the respective hover was identified.
Paniaras teaches the particular user input parameter relates to a size of a display area for selection (Figs.7a and 7b, a size of a visual highlight 710 or 714 is varied in according to a hover height).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Lee and Hicks to include the method of Paniaras of controlling a size of a visual highlight according with a distance of a hover. The motivation would have been in order to allow a user to interact with a user interface more conveniently.
Lee, Hicks, and Paniaras do not teach the at least one operation comprises extracting the display area and creating separate image showing the display area but not other portions of one or more images surrounding the display area as presented on the electronic display while the non-zero height of the hover was identified.
Zhu teaches the at least one operation comprises extracting the display area and creating separate image showing the display area but not other portions of one or more images surrounding the display area as presented on the electronic display (Figs.3-5, a touch-base command (e.g., a scratch gesture 310) is performed on a computing device corresponding to a selection area 410. An image portion 135 corresponding to the selection 410 is extracted from the whole image (see Fig.6, para. [0042]). The image portion 135 is a separate image showing the selection area, except other portions of the image surrounding the selection area 410. A search component receives the image portion 135 and conducts a search for the image portion).
.
Claims 33,34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub 2014/0152623 A1) in view of in view of Hicks et al. (US Pub 2014/0218343 A1) as applied to claim 1 above; further in view of Ward et al. (US Pub 2013/0293490 A1).
Regarding claim 33; Lee and Hicks teach the device of claim 1 as discussed above. Lee and Hicks do not teach the particular user input parameter relates to a magnification level of a display presentation, and wherein the at least one operation comprises increasing the magnification level of the display presentation.
	Ward teaches the particular user input parameter relates to a magnification level of a display presentation, and wherein the at least one operation comprises increasing the magnification level of the display presentation (Figs. 5, 10A-10C, a magnification level of a display presentation is controlled by a distance between a finger and a screen 501).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Lee and Hicks to include the method of Ward of controlling a magnification level of a display presentation in according to a distance between a finger and a screen. The motivation would have been in order to improve the user experience.
Regarding claim 34; Lee and Hicks teach the device of claim 1 as discussed above. Lee and Hicks do not teach the particular user input parameter relates to a font size of presented text, and wherein the at least one operation comprises increasing the font size of presented text.
	Ward teaches the particular user input parameter relates to a font size of presented text, and wherein the at least one operation comprises increasing the font size of presented text (Figs. 5, 10A-10C, a magnification level of a display presentation is controlled by a distance between a finger and a screen 501. In particular, a font size of displayed text is increased when the hover distance is reduced).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Lee and Hicks to include the method of Ward of controlling a magnification level of a display presentation in according to a distance between a finger and a screen. The motivation would have been in order to improve the user experience.
Claim 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub 2014/0152623 A1) in view of in view of Hicks et al. (US Pub 2014/0218343 A1) as applied to claim 1 above; further in view of Morita et al. (US Pub 2018/0188943 A1).
Regarding claim 37; Lee and Hicks teach the device of claim 1 as discussed above. Lee and Hicks teach that the instructions are executable to: present a first GUI on the display, the first GUI being different from the settings GUI (a brush writing effect 902 or 904, Figs.9A,9B of Lee whereas the first GUI of Lee is different from the setting of GUI of Hick).  Lee and Hicks do not teach that  the first GUI being different from the settings GUI, the first GUI comprising instructions indicating that a user can raise or lower the hover of the object to adjust the particular user input parameter.
	Morita teaches that the instructions are executable to: present a first GUI on the display, the first GUI comprising instructions indicating that a user can raise or lower the hover of the object to adjust the particular user input parameter (Figs. 2, 9F, and 12F, a graphical user interface includes a guide indicating that the sound volume can be increased or decreased by a gesture made by moving a hand up/down).
.
Claims 14,15,39 are rejected under 35 U.S.C. 103 as being unpatentable over Paniaras (US Pub 2015/0332107 A1) in view of in view of Hicks et al. (US Pub 2014/0218343 A1).
Regarding claim 14; Paniaras teaches a method, comprising;
	Identifying a height of a hover of an object over the electronic display; and controlling the device to perform at least one function based on the height (Figs. 7a and 7b, para. [0103], a visual highlight 710/714 is displayed around a button 704. The visual highlight is associated with a hover. A size of the visual highlight is varied in according to a hover height).
	Paniaras does not teach presenting a settings graphic user interface (GUI) on the display, the settings GUI comprising an option that is selectable by a user to set a device to, for multiple future instances, perform: identifying a height; and controlling the device to perform at least one function based on the height.
	Hicks teaches presenting a settings graphic user interface (GUI) on the display, the settings GUI comprising an option that is selectable by a user to set a device to, for multiple future instances, perform: identifying a motion of a hover; and controlling the device to perform at least one function based on the movement of the hover (Figs.1e, 3a, 3b, and 6, para. [0033,0034], Hicks discloses a graphic user interface (GUI) including options that are selectable to configure a gesture. For example, a user may select a function (e.g., increasing volume) from a drop down menu to be associated with a Clockwise 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Paniaras of controlling a size of a visual highlight based on a hover height to include the method of Hicks of presenting a GUI including a plurality of options which are selectable by a user to correlate a particular function to a gesture. More specifically, Paniaras as modified by Hicks would render a method of displaying a GUI including a plurality of options for selecting a particular function (e.g., increasing a size of a visual highlight) to be associated with a corresponding gesture (e.g., increasing a height of the finger). The motivation would have been in order to increase the user experience.
Regarding claim 15; Paniaras and Hicks teach the method of claim 14 as described above. Paniaras further teaches that the object is selected from a group consisting of: a stylus, a portion of the user’s body (Figs. 7a and 7b, the input object is a user’s finger 706).
Regarding claim 39; Paniaras and Hicks teach the method of claim 14 as discussed above. Paniaras does not teach that the GUI comprises one or more settings that are different from the option, the one or more settings being selectable to select different respective particular functions that are executable at the device based on hover height.
	Hicks teaches the GUI comprises one or more settings that are different from the option, the one or more settings being selectable to select different respective particular functions that are executable at the device based on hover movement (Fig.1e, para. [0018], a user may select a desired operation from a drop down list in the Function column to be associated with a corresponding gesture in 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Lee to include the method of Hicks of providing a graphical user interface to associate different functions to different gesture. More specifically, Paniaras as modified by Hicks would render a method of presenting a GUI for a user to select different functions (e.g., increasing the brightness) to be associated with a hover gesture (e.g., increasing the hover height). The motivation would have been in order to improve the user experience.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Paniaras (US Pub 2015/0332107 A1) in view of in view of Hicks et al. (US Pub 2014/0218343 A1) as applied to claim 14 above; further in view of Kelso et al. (US Pub 2015/0346946 A1).
Regarding claim 38; Paniaras and Hicks teach the method of claim 14 as discussed above. Paniaras and Hicks do not teach the GUI comprises an input element different from the option, the input element being controllable to establish a maximum hover height that is to be used for controlling functions of the device.
	Kelso teaches the GUI comprises an input element being controllable to establish a maximum hover height that is to be used for controlling functions of the device (Fig.7, para. [0051], a settings UI includes an option for a user to set a threshold distance for hovers which invokes an input UI and/or application).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Paniaras to include the method of Kelso of presenting a settings UI for establishing a threshold distance for hovers. Accordingly, Paniaras as modified by Kelso further teaches that the settings GUI comprises an input element different from the option of selecting a particular .
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Paniaras (US Pub 2015/0332107 A1) in view of in view of Hicks et al. (US Pub 2014/0218343 A1) as applied to claim 14 above; further in view of Zhu et al. (US Pub 2015/0052431 A1).
Regarding claim 40; Paniaras and Hicks teach the method of claim 14 as discussed above. Paniaras and Hicks do not teach controlling the device to perform the at least one function based on the height by extracting a display area selected based on the height and creating a separate image showing the display area but not other portions of one or more images surrounding the display area as presented on the electronic display while the height was identified.
Zhu teaches controlling the device to perform the at least one function based on the height by extracting a display area selected based on the height and creating a separate image showing the display area but not other portions of one or more images surrounding the display area as presented on the electronic display while the height was identified (Figs.3-5, a touch-base command (e.g., a scratch gesture 310) is performed on a computing device corresponding to a selection area 410. An image portion 135 corresponding to the selection 410 is extracted from the whole image (see Fig.6, para. [0042]). The image portion 135 is a separate image showing the selection area 410, except other portions of the image surrounding the selection area 410. A search component receives the image portion 135 and conducts a search for the image portion).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Paniaras of displaying a visual highlight around a graphical element in which a size of the visual highlight is associated with a hover height to include the method of Zhu of detecting a selection area, extracting an image portion associated with the selection area, and conducting a search for the image portion. More specifically, Paniaras as modified by Zhu would render . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Paniaras (US Pub 2015/0332107 A1) in view of in view of Zhu et al. (US Pub 2015/0052431 A1).
Regarding claim 19; Paniaras teaches at least one computer readable storage medium (CRSM) (a memory 207, Fig.1) that is not a transitory signal, the computer readable storage medium comprising instructions ([0076], the memory 207 stores computer program code) executable by at least one processor (a processor 208) to: 

    PNG
    media_image3.png
    1122
    1715
    media_image3.png
    Greyscale

(Figs.7a and 7b of Paniaras reproduced)
identify a non-zero height of a hover of an object over an electronic display (Fig.7a, a first distance 708); 
correlate the non-zero height to a particular user input parameter ([0103], a distance between a user’s finger and a screen 702 is associated with a size of a visual highlight 710); and 
execute at least one operation at a device in conformance with the particular user input parameter (Figs.7a,7b; a visual highlight (e.g., 710) has a size corresponding to a distance between the user’s finger and the screen 702);
wherein the particular user input parameter relates to a size of a display area for selection (Figs.7a and 7b, a size of a visual highlight 710 or 714).
Paniaras does not teach the at least one operation comprises extracting the display area and creating separate image showing the display area but not other portions of one or more images surrounding the display area as presented on the electronic display while the non-zero height of the hover was identified.
Zhu teaches the at least one operation comprises extracting the display area and creating separate image showing the display area but not other portions of one or more images surrounding the display area as presented on the electronic display (Figs.3-5, a touch-base command (e.g., a scratch gesture 310) is performed on a computing device corresponding to a selection area 410. An image portion 135 corresponding to the selection 410 is extracted from the whole image (see Fig.6, para. [0042]). The image portion 135 is a separate image showing the selection area, except other portions of the image surrounding the selection area 410. A search component receives the image portion 135 and conducts a search for the image portion).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Paniaras of displaying a visual highlight around a graphical element in which a size of the visual highlight is associated with a hover height to include the method of Zhu of detecting a selection area, extracting an image portion associated with the selection area, and conducting a search for the image portion. More specifically, Paniaras as modified by Zhu would render . 
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Paniaras (US Pub 2015/0332107 A1) in view of in view of Zhu et al. (US Pub 2015/0052431 A1) as applied to claim 19 above; further in view of Hicks et al. (US Pub 2014/0218343 A1).
Regarding claim 41; Paniaras and Zhu teaches the CRSM of claim 19 as discussed above. Paniaras does not teach that the instructions are executable to: present a graphical user interface (GUI) on the electronic display, the GUI comprising an option that is selectable to set the device to, for multiple future instances, perform the identifying, correlating, and executing steps.
	Hicks teaches present a graphical user interface (GUI) on the electronic display, the GUI comprising an option that is selectable to set the device to, for multiple future instances, perform the identifying, correlating, and executing steps (Figs.1e, 3a, 3b, and 6, para. [0033,0034], Hicks discloses a graphic user interface (GUI) including options that are selectable to configure a gesture. For example, a user may select a function (e.g., increasing volume) from a drop down menu to be associated with a Clockwise Circle gesture. In particular, an amount of a movement of the Clockwise Circle gesture is corresponding to an amount of increasing of volume. In other words, a user may select an option in the GUI to identify a clockwise circular motion of a hover of a stylus, correlate the clockwise circular motion of the hover to an increased volume level, and adjust the volume based on the clockwise circular motion of the hover).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Paniaras to include the method of Hicks of presenting a GUI including a plurality of options which are selectable by a user to correlate a particular function to a gesture. More .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691    

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691